department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date pref-110250-02 cc it a b3 uilc internal_revenue_service national_office technical assistance memorandum for associate area_counsel small_business self-employed cc sb por from subject associate chief_counsel income_tax and accounting klamath basin payments pref-110250-02 this chief_counsel_advice provides a response to a request for advice that originated from a matter described in an e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether certain taxpayers can elect under sec_451 of the internal_revenue_code to defer payments they received during pursuant to sec_2104 of the supplemental appropriations act pub_l_no 115_stat_155 the act whether individuals engaged in a farming_business who can elect to average farm income under sec_1301 of the code may treat payments received under sec_2104 of the act sec_2104 payments as income attributable to a farming_business for purposes of determining the amount of taxable_income that is attributable to a farming_business under sec_1301 conclusion sec_1 taxpayers whose crops were destroyed or damaged during or who were unable to plant crops in and who report on the cash_receipts_and_disbursements_method of accounting may elect to include sec_2104 payments in income for if they can establish that under their practice income from pref-110250-02 irrigated crops that would have been grown during would be reported in a following taxable_year individuals engaged in a farming_business may treat sec_2104 payments as income attributable to a farming_business for purposes of determining the amount of taxable_income that is attributable to a farming_business under sec_1301 facts sec_2104 of the act provides dollar_figure from amounts available to the u s department of agriculture’s commodity credit corporation under u s c 713a- for the secretary of agriculture to provide financial assistance to eligible agricultural producers in the klamath basin which is located in the high-desert inter-mountain region of klamath county oregon and siskiyou and modoc counties california the agricultural producers in the klamath basin traditionally received deliveries of irrigated water during the klamath basin was adversely impacted by record low levels of precipitation stream flow and snow pack starting in date the agricultural producers in the basin failed to receive deliveries of irrigated water crop destruction or damage or the inability to plant crops took place in payments were made pursuant to sec_2104 of the act during date it is our understanding that all the affected taxpayers file their federal_income_tax returns on the basis of a calendar_year law and analysis issue sec_451 of the internal_revenue_code provides in part that a taxpayer reporting on the cash_receipts_and_disbursements_method of accounting may elect to include insurance proceeds received as a result of destruction or damage to crops in income for the taxable_year following the taxable_year of destruction or damage if the taxpayer establishes that under its practice income from such crops would have been reported in a following taxable_year sec_1_451-6 of the income_tax regulations provides in part that federal payments received as a result of destruction or damage to crops caused by drought or the inability to plant crops because of drought shall be treated as insurance proceeds received as a result of destruction or damage to crops for purposes of sec_451 congress included the appropriation made in sec_2104 of the act to assist producers adversely affected by drought in the klamath basin region fed reg big_number date accordingly taxpayers who received payments during pursuant to sec_2104 of the act whose crops were destroyed or damaged pref-110250-02 during or who were unable to plant crops in and who report on the cash_receipts_and_disbursements_method of accounting may elect to include such payments in income for if they can establish that under their practice income from irrigated crops that would have been grown during would be reported in a following taxable_year sec_1_451-6 of the regulations provides that the election must be made by means of a statement attached to the taxpayer’s return or an amended_return for the taxable_year of destruction or damage or inability to plant crops the statement must include certain information listed in sec_1_451-6 if the only sec_451 payments a taxpayer receives are a result of sec_2104 of the act providing the following information will satisfy the requirements of the regulations the taxpayer’s name and address a declaration that the taxpayer is making an election under sec_451 and sec_1_451-6 identification of the specific irrigated crop s that were destroyed damaged or unable to be planted a declaration that under the taxpayer’s normal business practice the income derived from the crop s would have been included in gross_income for a taxable_year following the date s on which the crops were destroyed or damaged or unable to be planted and the amount that was paid pursuant to sec_2104 of the act the fact that it was paid_by the u s department of agriculture and the date of payment issue sec_1301 of the code and sec_1_1301-1 of the income_tax regulations provide rules relating to the election to average farm income in computing tax_liability based on the nature of the payments received under sec_2104 of the act we believe that individuals engaged in a farming_business who can elect to average farm income under sec_1301 may treat sec_2104 payments as income attributable to a farming_business for purposes of determining the amount of taxable_income that is attributable to a farming_business under sec_1301 and sec_1 e please call if you have any further questions about these issues associate chief_counsel income_tax and accounting by christopher f kane chief branch
